FILED
                            NOT FOR PUBLICATION                                JUL 01 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PHILIP C. BIKLE,                                  No. 13-56504

               Plaintiff - Appellant,             D.C. No. 8:13-cv-00911-DOC-JPR

 v.
                                                  MEMORANDUM*
TRAFFIC SUPERVISOR MARTHA, in
her individual capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Philip C. Bikle appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising out of the issuance of a

traffic citation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915(e)), and we affirm.

      The district court properly dismissed Bikle’s action because defendants are

entitled to judicial and quasi-judicial immunity. See Franceschi v. Schwartz, 57
F.3d 828, 830-31 (9th Cir. 1995) (commissioner was entitled to judicial immunity

from damages liability for claims arising out of the issuance of a bench warrant and

setting bail); Mullis v. U.S. Bankr. Court, 828 F.2d 1385, 1390 (9th Cir. 1987)

(court clerks are entitled to absolute quasi-judicial immunity from damages claims

when they perform tasks integral to the judicial process); Ashelman v. Pope, 793
F.2d 1072, 1075 (9th Cir. 1986) (en banc) (judges are entitled to absolute judicial

immunity from a damages action arising out of judicial acts).

      Contrary to Bikle’s contentions, defendants did not act in complete absence

of subject matter jurisdiction. See Cal. Penal Code § 959.1(c)(1) (authorizing the

electronic filing of an accusatory pleading by “a clerk of the court with respect to

complaints issued for the offense of failure to appear, pay a fine, or comply with an

order of the court”); Steen v. Appellate Div., Superior Court, 331 P.3d 136, 139-42

(Cal. 2014) (the practice of authorizing court clerks to issue complaints under Cal.

Penal Code § 959.1(c)(1) does not violate separation of powers).

      The district court did not abuse its discretion by dismissing Bikle’s action


                                           2                                    13-56504
without leave to amend because amendment would have been futile. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of

review).

      Bikle’s contention that the district court erred in failing to hold an

evidentiary hearing on the validity of the notice to appear is unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      13-56504